Citation Nr: 1412247	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy, right lower extremity, for accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy, left lower extremity, for accrued benefits purposes.

4.  Entitlement to service connection for peripheral neuropathy, right upper extremity, for accrued benefits purposes.

5.  Entitlement to service connection for peripheral neuropathy, left upper extremity, for accrued benefits purposes.

6.  Entitlement to a disability rating in excess of 20 percent for service-connected bilateral hearing loss, for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 1945.  He died in October 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2012, the appellant was scheduled to testify at a videoconference hearing before a Veterans Law Judge, but she cancelled that hearing.

As discussed in detail below, the appellant withdrew her claim for entitlement to service connection for dependency and indemnity compensation (DIC) and stated that she would instead file an "appropriate claim for widow pension."  In November 2013, the appellant again filed an application seeking DIC benefits.  This new claim for DIC benefits, as well as what appears to be the appellant's intent to seek nonservice-connected death pension benefits, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In April 2012, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal as to the issue of entitlement to service connection for the cause of the Veteran's death.

2.  A June 2008 rating decision granted the Veteran service connection for bilateral hearing loss and assigned a 20 percent disability rating effective July 2007; his claims seeking service connection for peripheral neuropathy of the right and left lower extremities were both denied.

3.  In August 2010, the Veteran sought to reopen his claims for service connection for peripheral neuropathy of the lower extremities, and he also sought claims for service connection for peripheral neuropathy of the upper extremities and an increased rating for bilateral hearing loss.

4.  The appellant filed an Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse in November 2010, within one year of the Veteran's death in October 2010.

5.  Based on the evidence of record at the time of the Veteran's death, there was no material evidence submitted in support of reopening his claims seeking service connection for peripheral neuropathy of the lower extremities.

6.  Evidence on file at the time of the Veteran's death did not support his claim of service connection for peripheral neuropathy of the upper extremities and did not show that bilateral hearing loss merited an increase in excess of 20 percent.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).

2.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for peripheral neuropathy, right lower extremity, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2013).

3.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for peripheral neuropathy, left lower extremity, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2013).

4.  The criteria for entitlement to service connection for peripheral neuropathy, right upper extremity, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2013).

5.  The criteria for entitlement to service connection for peripheral neuropathy, left upper extremity, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2013).

6.  The criteria for entitlement to a disability rating in excess of 20 percent for service-connected bilateral hearing loss, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance   

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The duty to notify was satisfied in a February 2011 letter sent to the appellant.  That letter advised the appellant of the information necessary to substantiate her claims, and of her and VA's respective obligations for obtaining specified different types of evidence.  The Board notes that although the notice provided to the appellant did not address the effective date and rating criteria provisions that are pertinent to some of her claims, such error was harmless given that the accrued benefits claims are being denied, and hence no rating or effective date will be assigned.  See Dingess, supra.  Further, the appellant has not alleged that VA failed to comply with the notice requirements, and she was afforded a meaningful opportunity to participate effectively in the processing of her claims.   

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that the RO has attempted to retrieve the Veteran's personnel records.  However, these records were unavailable because they were apparently destroyed by fire while in the possession of the Government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  Further, claims for accrued benefits are decided based on evidence in the file or constructively of record at the time of the Veteran's death.  38 U.S.C.A. § 5121(a).  There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In April 2012, the appellant submitted a VA Form 21-4138 Statement in Support of Claim, stating that she wished to withdraw the appeal for "D.I.C." (dependency and indemnity compensation).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to service connection for the cause of the Veteran's death, and the appeal is dismissed.

III.  Accrued Benefits

The appellant claims entitlement to accrued benefits for bilateral hearing loss and peripheral neuropathy of all four of the Veteran's extremities.  She essentially contends that, because the Veteran had these claims pending at the time of his death, she is entitled to pursue these claims for purposes of obtaining accrued benefits.

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

Here, the record shows that, as the surviving spouse of the Veteran, the appellant has standing to file a claim for accrued benefits and that she did so in a timely fashion.  At the time of the Veteran's death, he had claims pending seeking an increased rating for bilateral hearing loss and service connection for peripheral neuropathy of the upper extremities.  He also had claims pending of whether new and material evidence has been received to reopen claims seeking service connection for peripheral neuropathy of the lower extremities.  The appellant's claim for accrued benefits was received by VA in November 2010, within one year of the Veteran's death.  Thus, in order to prevail on the accrued benefits claims, it must be shown that the Veteran would have prevailed on his claims had he not died.

Only evidence of record at the time of the veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000.  Certain documents may be deemed constructively of record in an accrued benefits claim even though physically absent from the record on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).

The Board finds that the record does not contain any evidence that would have allowed the Veteran, had he not died, to prevail in his various claims.  

In June 2008, the Veteran was initially granted service connection and assigned a 20 percent disability rating for bilateral hearing loss.  Before his death, he was scheduled for a VA audiological examination.  He cancelled the examination in October 2010 because he was bedridden in a nursing home and unable to attend his appointment.  Unfortunately, the Veteran was unable to reschedule the appointment prior to his death.  The Veteran's VA medical records do not contain any evidence that would justify increasing his hearing loss disability rating.  The medical evidence in the Veteran's claims file is also silent with respect to any complaints, treatment or diagnoses of peripheral neuropathy of the upper extremities.  

With respect to the Veteran's efforts to reopen his service connection claims for peripheral neuropathy of the lower extremities, the Board notes that in order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

New evidence means existing evidence not previously submitted to agency decision-makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of the evidence is to be presumed for purposes of determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's VA treatment records do contain new evidence concerning his peripheral neuropathy of the lower extremities.  See, e.g., May 2010 VA treatment record (diabetic foot exam).  However, none of this new medical evidence addressed the unestablished fact of whether any peripheral neuropathy of the lower extremities may be related to service.  Therefore, the new VA treatment records are not material. 

As such, based on the evidence contained in the Veteran's claims file, he would not have prevailed in any of his claims had he not died.  Therefore, the Board finds that the appellant's accrued benefits claims must also be denied. 

As the preponderance of the evidence is against the appellant's claims, the benefit-of-the-doubt rule does not apply, and the appellant's claims for accrued benefit purposes must be denied.  See 38 U.S.C.A §5107.


ORDER

The appeal as to the appellant's claim of entitlement to service connection for the cause of the Veteran's death is dismissed.

New and material evidence not having been received, the claim for service connection for peripheral neuropathy, right lower extremity, for accrued benefits purposes, is not reopened.

New and material evidence not having been received, the claim for service connection for peripheral neuropathy, left lower extremity, for accrued benefits purposes, is not reopened.

Entitlement to service connection for peripheral neuropathy, right upper extremity, for accrued benefits purposes, is denied.

Entitlement to service connection for peripheral neuropathy, left upper extremity, for accrued benefits purposes, is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected bilateral hearing loss, for accrued benefits purposes, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


